Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Claims 1-20 are pending in this application. This application is a division of US 15/563,020, filed on 09/29/2017, now abandoned, which is a national stage entry of PCT/US2016/024491, filled on 03/28/2016, which claims priority to provisional application 62/142,045, filed on 04/02/2015.	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-7 and 9-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brode et al. (US 5,407,919).
Brode et al. meet all of the limitations of claims 1-7 and 9-18. Brode et al. disclose a drug delivery system for nasal composition (abstract and summary) (implies a step of applying to nasal mucosal) in form of lotion, etc. (column 4, line 42-55), comprising active (the paragraph bridges column 4 and 5), buffered saline (abstract, 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 modified hydroxyethyl (the claimed any one of Ra-c in structure II and 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 of structure III in claim 7) cellulose with each R1 and R2 being CH3 or C2H5 (the claimed R2 and R3 in structure III in claim 7); R3 being CH2CH2 (the claimed Rd in structure III in claim 7); R4 being a C8-18 alkyl (the claimed R4 in structure III in claim 7); and A1 being a halide ion (column 2, line 66 through column 3, line 27); wherein the degree of substitution is about 0.15-0.25 (molar ratio) (column 3, line 28-36) with the molecular weight (MW) of the cationic hydrophobic modified cellulose being about 20,000-200,000 and a viscosity of about 10-500 cp at 25 °C for a 2% solution (10-500 mPa.s) (column 2, line 25-43).
The "degree of substitution" recited in claims 11-13 is defined as molar ratio of repeat anhydroglucose units with the structure III over total repeat anhydroglucose units in the instant specification (paragraph 21).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Brode et al. (US 5,407,919).
The teachings of Brode et al. are discussed above and applied in the same manner. Base on Brode et al.’s teachings of cationic hydrophobic modified cellulose having a viscosity of about 10-500 cp at 25 °C for a 2% solution (10-500 mPa.s), it is reasonable to assume a composition comprising from about 0.5-10% by weight of water soluble cationic hydrophobic modified cellulose dissolved in water would have a viscosity < about 10-500 cp at 25 °C for a <2% solution and >10-500 cp at 25 °C for a >2% solution.
3 being CH2 (the claimed Rd in structure III) in claim 8; and ii) the exact same viscosity in claims 19 and 20.
The 1st deficiency is cured by the rational that homologs are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention to replace CH2CH2 with CH2. CH2CH2 with CH2 are deemed obvious variants. Analogs differing regularly by the successive addition of the same chemical group such as CH2 are prima facie obvious, and require no secondary teaching. An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties. The difference between the prior art and the instant application is the presence of CH2CH2 vs CH2 group, and both of the compounds are used for the same utility: water soluble cationic hydrophobic modified cellulose thickener. Thus, the skilled artisan would reasonably expect success in this substitution. Furthermore, according to instant claim 7 and instant specification C0-8 hydrocarbon are suitable Rd in structure III (paragraph 16).
The 2nd deficiency is cured by the rational that a prima facie case of obviousness typically exists when the range of a claimed composition overlaps with the range disclosed in the prior art, such as in the instant rejection. 
In the instant case, the claimed range of viscosity of the total composition is ≤ 300 mPa.s and ≤ 30 mPa.s and the range of viscosity of the total composition taught in the prior art is < about 10-500 cp at 25 °C for a <2% solution and therefor, overlaps with 
	
	
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HONG YU/
Primary Examiner, Art Unit 1612